DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “said plant constituent of aquatic origin or the mixture of at least two of said constituents of aquatic origin constitutes between 5 and 90% by weight of the foodstuff. 
This limitation is unclear as claim 1 has been amended to only recite a mixture of at least two plant constituents. Therefore, it is not clear is the amount recited in claim 4 refers to the mixture of claim 1, or represents the amount of the first or the second plant constituent. 

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qian (CN 104783181 A; July 22, 2015).
Regarding claim 1, Qian teaches a foodstuff comprising a mixture of at least two different plant constituents, a first plant constituent of aquatic origin and a second plant constituent of aquatic origin, the first plant constituent being Dunaliella salina and the second plant constituent being Schizochytrium limacinum. (Derwent Abstract). 
Qian further teaches that the foodstuff comprises at least one other plant constituent selected from gelling plant constituents (Derwent Abstract). 
Qian teaches the mixture of at least two plant constituents as described above, wherein the mixture, along with additional ingredients accounts for up to 20% by weight of the foodstuff, but fails to specifically teach that the two plant constituents alone account for at least 5% by weight of the foodstuff. 
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of the mixture of the two plant constituents depending on the desired properties of the foodstuff. Qian teaches that the foodstuff is useful for reducing blood fat, blood sugar, and relieving fatigue, and therefore it is well within the ordinary skill in the art to vary the amount of the mixture of the two plant constituents through routine experimentation to result in a foodstuff having desired properties to be useful for achieving a desired affect (e.g. reducing blood fat, blood sugar, and relieving fatigue) as taught by Qian. This is well understood, routine and conventional in the art and therefore the claimed amount is merely an obvious variant over the prior art. 
Regarding claim 4, as stated above, Qian teaches the mixture of at least two plant constituents as described above, wherein the mixture, along with additional ingredients accounts for up to 20% by weight of the foodstuff, but fails to specifically teach that the two plant constituents alone account for between 5 and 90% by weight of the foodstuff. 
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, it would have been obvious to one of ordinary skill in the art to vary the amount of the mixture of the two plant constituents depending on the desired properties of the foodstuff. Qian teaches that the foodstuff is useful for reducing blood fat, blood sugar, and relieving fatigue, and therefore it is well within the ordinary skill in the art to vary the amount of the mixture of the two plant constituents through routine experimentation to result in a foodstuff having desired properties to be useful for achieving a desired affect (e.g. reducing blood fat, blood sugar, and relieving fatigue) as taught by Qian. This is well understood, routine and conventional in the art and therefore the claimed amount is merely an obvious variant over the prior art. 
Regarding claim 6, Qian teaches that the at least one other plant constituent can be agar or other gelling plant polysaccharides (Derwent Abstract). 
Regarding claim 8, Qian teaches that the foodstuff can further comprise pectin (Derwent Abstract). 
Regarding claim 10, Qian teaches that the plant constituents are extracts (Derwent Abstract). 


Claims 1, 4, 6-11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Geistlinger et al. (US 2016/0073671 A1; March 17, 2016) in view of Qian (CN 104783181 A; July 22, 2015).
Regarding claims 1 and 19, Geistlinger discloses a foodstuff having a fibrous structure comprising a plant constituent of aquatic origin, such as Arthrospira platensis ([0118]). Geistlinger additionally discloses that the foodstuff can include other plant constituents, including gelling plant constituents, such as agar and alignates ([0070] and [0117]). 
Geistlinger, however, fails to specifically teach the claimed mixture of two different plant constituents. 
Qian teaches a foodstuff comprising a mixture of at least two different plant constituents, a first plant constituent of aquatic origin and a second plant constituent of aquatic origin, the first plant constituent being Dunaliella salina and the second plant constituent being Schizochytrium limacinum. (Derwent Abstract). Qian further teaches that the foodstuff comprises at least one other plant constituent selected from gelling plant constituents (Derwent Abstract). Qian teaches that the foodstuff is useful for reducing blood fat, blood sugar, and relieving fatigue. 
It would have been obvious to one of ordinary skill in the art to have the foodstuff of Geistlinger further comprise the plant constituents as taught by Qian depending on the desired nutrition and compositional properties. Qian teaches that the foodstuff comprising the claimed plant constituents is useful for reducing blood fat, blood sugar, and relieving fatigue and therefore would predictably provide the same benefits to the foodstuff of Geistlinger. Therefore, depending on the desired nutritional benefits of the foodstuff, it would have been obvious to have the foodstuff of Geistlinger further comprise the plant constituents as taught by Qian.
Geistlinger further teaches that the foodstuff comprises between about 5% and about 70% of microbial biomass, or the plant constituents, which falls within the claimed range of at least 5% by weight. 
It further would have been obvious to use the plant constituents as taught by Qian in the food product of Geistlinger in a similar amount as taught by Geistlinger as Geistlinger discloses that such amount is suitable for incorporation into a foodstuff.
Regarding claim 4, as stated above, Geistlinger further teaches that the foodstuff comprises between about 5% and about 70% of microbial biomass, or the plant constituents, which falls within the claimed range of between 5 and 90% by weight. 
It further would have been obvious to use the plant constituents as taught by Qian in the food product of Geistlinger in a similar amount as taught by Geistlinger as Geistlinger discloses that such amount is suitable for incorporation into a foodstuff.
Regarding claim 6, Geistlinger discloses that the foodstuff can include other plant constituents, including gelling plant constituents, such as agar and alignates ([0070] and [0117]). 
Qian additionally teaches that the foodstuff can include at least one other plant constituent that can be agar or other gelling plant polysaccharides (Derwent Abstract). 
Regarding claims 7-8, Geistlinger further teaches that the foodstuff can comprise plant protein, such as pea protein, and fiber ([0074]-[0075]). 
Qian teaches that the foodstuff can further comprise pectin (Derwent Abstract). 
Regarding claim 9, Geistlinger additionally teaches that marine macroalgae can be used as a source of microbial biomass in the food product ([0117]). 
Regarding claim 10, Qian teaches that the plant constituents are extracts (Derwent Abstract). 
Regarding claim 11, Geistlinger teaches that the foodstuff can be comminuted, extruded, or 3D printed ([0085], [0092], [0137]). 
Regarding claims 13-15, Geistlinger additionally teaches that the food product made using microbial biomass can be a seafood substitute, such as fish including salmon (e.g. salmon substitute) ([0015], [0066], [0067]). 



Response to Arguments
Applicant’s amendments and arguments have overcome the 103 rejection from the previous Office Action and therefore it has been withdrawn. 
Applicant’s arguments with respect to Brooks not teaching one of the claimed aquatic plant constituents have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in further view of Qian. Qian teaches a foodstuff comprising a mixture of at least two different plant constituents, a first plant constituent of aquatic origin and a second plant constituent of aquatic origin, the first plant constituent being Dunaliella salina and the second plant constituent being Schizochytrium limacinum. (Derwent Abstract). 
Qian further teaches that the foodstuff comprises at least one other plant constituent selected from gelling plant constituents (Derwent Abstract). 
For the reasons stated above, a 103 rejection is maintained. 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791